Case 8:18-cv-02246-JVS-ADS Document 7-4 Filed 12/19/18 Page 1 of 7 Page ID #:99



   1   SARINA SALUJA, SBN 253781
       E-Mail ssaluja@fisherphillips.com
   2   FISHER & PHILLIPS LLP
       444 South Flower Street, Suite 1500
   3   Los Angeles, California 90071
       Telephone: (213) 330-4500
   4   Facsimile: (213) 330-4501
   5   Attorneys for Plaintiff Fidelity Brokerage Services LLC
   6

   7                        UNITED STATES DISTRICT COURT
   8         CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   9

  10   FIDELITY BROKERAGE                        Case No: 8:18-cv-02246-JVS-ADS
       SERVICES LLC,
  11
                          Plaintiff,
  12                                             AFFIDAVIT OF GERARD T. KINZEL
             v.
  13                                              [Submitted with Notice and Application of TRO,
       JAMES BURI and MORGAN                      Memorandum of Points and Authorities,
  14   STANLEY SMITH BARNEY LLC,                  Declarations of Stephen Jennings and Sarina
                                                  Saluja, and [Proposed] Order]
  15                      Defendants.
                                                  Complaint Filed: December 19, 2018
  16                                              Trial Date: None Set
  17         Gerard T. Kinzel declares under penalty of perjury as follows:
  18         1. I am over the age of 18. All statements in this declaration are based
  19   on my personal knowledge, or, where indicated, based on my investigation.
  20   I submit this affidavit on behalf of Plaintiff Fidelity Brokerage Services LLC
  21   ("Fidelity") in support of its Motion for a Temporary Restraining Order and
  22   Preliminary Injunction.
  23         2. I am an Assistant Branch Office Manager for the Newport Beach,
  24   California Investor Center for Fidelity Brokerage Services LLC ("Fidelity").
  25         3. I have been employed by Fidelity for over 2 years. I began my
  26   employment with Fidelity on August 29th, 2016, two weeks before the
  27   opening of our Newport Beach Investor Center in Newport Beach,
  28   California. I am currently the Assistant Branch Office Manager of the
                                                 1
                                 AFFIDAVIT OF GERARD KINZEL
Case 8:18-cv-02246-JVS-ADS Document 7-4 Filed 12/19/18 Page 2 of 7 Page ID #:100
Case 8:18-cv-02246-JVS-ADS Document 7-4 Filed 12/19/18 Page 3 of 7 Page ID #:101
Case 8:18-cv-02246-JVS-ADS Document 7-4 Filed 12/19/18 Page 4 of 7 Page ID #:102
Case 8:18-cv-02246-JVS-ADS Document 7-4 Filed 12/19/18 Page 5 of 7 Page ID #:103
Case 8:18-cv-02246-JVS-ADS Document 7-4 Filed 12/19/18 Page 6 of 7 Page ID #:104
Case 8:18-cv-02246-JVS-ADS Document 7-4 Filed 12/19/18 Page 7 of 7 Page ID #:105
